Exhibit 10.20

ITRON, INC.

2010 STOCK INCENTIVE PLAN

LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD NOTICE

FOR PARTICIPANTS IN FRANCE

Itron, Inc. (the “Company”) hereby grants to Participant a performance
restricted stock unit award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Performance Restricted Stock Unit Award Notice
(the “Award Notice”), the Performance Restricted Stock Unit Award Agreement,
including Appendix A (the “Agreement”), the Itron, Inc. 2010 Stock Incentive
Plan (the “U.S. Plan”), and the Rules of the Itron, Inc. 2010 Stock Incentive
Plan for the Grant of Restricted Stock Units to Participants in France (the
“French RSU Plan” and together with the U.S. Plan, the “Plan”), all of which are
incorporated into the Award Notice in their entirety.

 

Participant:

  

«First_Name» «Last_Name»

Date of Grant:

  

«RSUs»

Performance Period:

  

January 1, 2011 to December 31, 2011

Number of Performance Restricted Stock Units (“PSUs”):

  

The actual number of PSUs that become eligible for vesting according to the
Vesting Schedule below shall be determined based on the attainment of the 2011
Performance Goals specified in Appendix A, as assessed by the Plan Administrator
as soon as reasonably practicable after the end of the Performance Period.

 

The minimum number of PSUs is zero (0).

 

The target number of PSUs is: «RSUs»

 

The maximum number of PSUs is: «RSUs»

Vesting Schedule:

  

The actual number of PSUs that become eligible for vesting based on the
attainment of the 2011 Performance Goals shall vest on the second anniversary of
the Date of Grant (the “Vesting Date”).

Restriction on Sale of Shares:

  

Any Shares acquired pursuant to the Award cannot be sold prior to the second
anniversary of the Vesting Date or during Closed Periods (as

 

1



--------------------------------------------------------------------------------

  

defined in the French RSU Plan), except in certain exceptional circumstances.

Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement and the Plan which are
attached to and incorporated into this Award Notice in their entirety.

By accepting this Award Notice and Agreement providing for the terms and
conditions of my grant, I confirm having read and understood the documents
relating to this grant (the Performance Restricted Stock Unit Award Agreement,
including the Appendices, the U.S. Plan, the French RSU Plan and the U.S. Plan
Prospectus) which were provided to me in English language. I accept the terms of
those documents accordingly.

En acceptant la présente Notice d’Attribution et le Contrat décrivant les termes
et conditions de mon attribution, je confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Contrat d’Attribution d’Actions
Gratuites soumises à des Conditions de Performance, incluant les Annexes, le
Plan Américain, le Sous-Plan pour la France et le Prospectus Américain) qui
m’ont été communiqués en langue anglaise. J’en accepte les termes en
connaissance de cause.

«First_Name» «Last_Name»

I accept this award subject to the terms and conditions stated herein.

«First_Name»

Attachments:

1. Performance Restricted Stock Unit Award Agreement, including Appendix A

2. U.S. Plan

3. French RSU Plan

4. U.S. Plan Prospectus

 

2



--------------------------------------------------------------------------------

ITRON, INC.

2010 STOCK INCENTIVE PLAN

LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR PARTICIPANTS IN FRANCE

Pursuant to your Performance Restricted Stock Unit Award Notice (the “Award
Notice”) and this Performance Restricted Stock Unit Award Agreement, including
Appendix A (this “Agreement”), Itron, Inc. (the “Company”) has granted you a
performance restricted stock unit award (the “Award”) under its 2010 Stock
Incentive Plan (the “Plan”) and the Rules of the Itron, Inc. 2010 Stock
Incentive Plan for the Grant of Restricted Stock Units to Participants in France
(the “French RSU Plan” and together with the U.S. Plan, the “Plan”). Capitalized
terms not expressly defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan, as applicable.

The Award is intended to qualify for the favorable tax and social security
treatment in France applicable to shares granted for no consideration under
Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code, as amended.
However, certain events may affect the qualified status of the Award and the
Company does not make any undertaking or representation to maintain the
qualified status of the Award. If the Award does not retain its qualified
status, the favorable tax and social security treatment will not apply and you
will be required to pay your portion of social security contributions resulting
from the Award.

Moreover, if you relocate to another country, any special terms and conditions
applicable to restricted stock unit awards granted in such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.

In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

The details of the Award are as follows:

 

1.

Number of Units Subject to Award

This Award is a performance based award which is based on targets set by the
Plan Administrator at the beginning of the performance year (calendar year 2011
in this case) (the “Performance Period”). Performance goals are set forth in
Appendix A along with your target number of Units for the Performance Period. At
the end of the Performance Period, the Plan Administrator shall determine the
actual number of Units that are eligible for vesting under the Award, in
accordance with Appendix A and the performance goals set forth therein. The Plan
Administrator will communicate this number to you as soon as practicable after
the end of the Performance Period. The Units will vest in accordance with
Section 2 below.

 

3



--------------------------------------------------------------------------------

2.

Vesting and Settlement

The Award will vest to the extent the performance goals set forth in Appendix A
are attained as determined by the Plan Administrator and according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”).
Performance restricted stock units that have vested and are no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Units.” Performance restricted stock units that have not vested and remain
subject to forfeiture under the Vesting Schedule are referred to herein as
“Unvested Units.” The Unvested and Vested Units are collectively referred to
herein as the “Units”. The Award will terminate and the Unvested Units will be
subject to forfeiture upon termination of your employment as set forth in
Section 4 below.

Unless otherwise provided in this Agreement, as soon as practicable after the
Vesting Date, the Company will settle the Vested Units by issuing to you one
Share for each Vested Unit, subject to the provisions of Section 7 below.

 

3.

Change in Control Transaction

In the event of a Change in Control Transaction during the Performance Period,
the number of PSUs subject to the Award shall be the greater of (a) the target
number of PSUs subject to the Award or (b) the actual number of PSUs subject to
the Award as determined based on the attainment of the performance goals if the
Plan Administrator determines that the attainment of the performance goals may
be determined as of the date of the Change in Control Transaction, pro rated
based on the portion of the Performance Period that has elapsed between the Date
of Grant and the date of the Change in Control Transaction.

In the event of a Change in Control Transaction during the period between the
end of the Performance Period and the Vesting Date, any Unvested Units will
accelerate in vesting and become Vested Units immediately prior to such
transaction. This may trigger the loss of the French favorable tax and social
insurance contributions regime.

 

4.

Termination of Employment

4.1 Death

If your employment terminates during the Performance Period by reason of death,
the actual number of Units that become eligible for vesting (based on the
attainment of the performance goals as assessed after the end of the Performance
Period) will become transferable to your heirs. The Company will issue the
Shares subject to such Units to your heirs after the end of the Performance
Period, provided they contact the Company to request the issuance of the Shares
within six (6) months following your death. If your heirs do not request the
issuance of the Shares within six (6) months of your death, all of the Units
will be forfeited to the Company.

If your employment terminates during the period between the end of the
Performance Period and the Vesting Date by reason of death, the actual number of
Units that have become eligible for vesting will become transferable to your
heirs. The Company will issue the Shares subject to the Units to your heirs upon
their request, provided they contact the Company with such a request within six
(6) months following your death. If your heirs do not request the

 

4



--------------------------------------------------------------------------------

issuance of the Shares within six (6) months of your death, the Units will be
forfeited to the Company.

4.2 Disability

If your employment terminates during the Performance Period by reason of
Disability (as defined in the French RSU Plan), the number of Units that become
eligible for vesting according to the Vesting Schedule (based on the attainment
of the performance goals as assessed after the end of the Performance Period)
shall be pro-rated based on the number of calendar days of employment with the
Company or a Related Corporation during the Performance Period (rounded down to
the nearest whole number) and such Units shall vest and be settled in accordance
with the Vesting Schedule and Section 2 above.

If your employment terminates during the period between the end of the
Performance Period and the Vesting Date by reason of Disability (as defined in
the French RSU Plan), the Unvested Units shall vest and be settled in accordance
with the Vesting Schedule and Section 2 above.

4.3 Other

If your employment terminates for any other reason during the Performance Period
or the period between the end of the Performance Period and the Vesting Date,
any Unvested Units will be forfeited upon termination of your employment.

 

5.

No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

6.

Transferability of Units

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

7.

Transferability of Shares

7.1 Holding Period

You are required to hold the Shares issued pursuant to the vesting of the Units
for two years as measured from the Vesting Date or such other period as is
required to comply with the minimum mandatory holding period applicable to
Shares underlying French-qualified Restricted Stock Units (the “Holding Period”)
in order to benefit from the French favorable tax and social insurance
contributions regime, even if you are no longer an employee or corporate
officer, as applicable, of a French Entity or otherwise employed by the Company
or a Subsidiary, if applicable. As from the end of the Holding Period, the
corresponding Shares shall be freely transferable, subject to applicable legal
and regulatory provisions in force and in particular to the provisions of
Section 7.2 below.

 

5



--------------------------------------------------------------------------------

This Holding Period requirement shall not apply to your heirs should they
acquire Shares under the Plan pursuant to Section 4.1 above nor shall it apply
if you terminate employment due to Disability (as defined in the French RSU
Plan).

7.2 Closed Period

As long as the Award and the Shares issued upon vesting of the Units maintain
their qualified status and to the extent such restriction is applicable under
French law, the Shares may not be sold during a Closed Period (as defined in the
French RSU Plan).

This Closed Period restriction shall not apply to your heirs should they acquire
Shares under the Plan pursuant to Section 4.1 above nor shall it apply if you
terminate employment due to Disability (as defined in the French RSU Plan).

7.3 Shareholding Restrictions

If you qualify as a managing corporate officer (i.e., “mandataires sociaux,”
Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions) or have a
comparable position in any other company within the Company group, and if the
Award is granted to you in such capacity, you are subject to shareholding
restrictions and you must hold 20% of the Shares issued upon vesting of the
Units and not sell such Shares until you cease to serve as a managing corporate
officer (or cease to have a comparable position as described herein), if
required under French law.

7.4 Compliance with Transfer Restrictions

To ensure compliance with the restrictions on the transfer of Shares described
in Sections 7.1, 7.2 and 7.3 above, the Company may require that the Shares be
held with Fidelity or any brokerage firm designated by the Company (or according
to any procedure implemented by the Company) until such Shares are sold.

 

8.

Securities Law Compliance

8.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.

8.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares

 

6



--------------------------------------------------------------------------------

with the U.S. Securities and Exchange Commission or any foreign securities
regulator and has not represented to you that it will so register the Shares.

8.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

8.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

9.

Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

10.

Responsibility for Taxes

10.1 Regardless of any action the Company or your employer (the “Employer”) take
with respect to any and all income tax, social insurance, payroll tax, payment
on account or other tax-related items related to your participation in the Plan
and legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company and/or the Employer.
You further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
granting or vesting of the Award, the settlement of Vested Units, the issuance
of Shares upon settlement of the Vested Units, the subsequent sale of Shares
acquired upon settlement of the Vested Units and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax and/or social insurance
contribution result. Further, if you have become subject to tax and/or social
insurance contributions in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable or tax withholding event, as applicable,
you acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

10.2 Prior to any relevant taxable or tax and/or social insurance contribution
withholding event, as applicable, you will pay or make adequate arrangements
satisfactory to the Company and or the Employer to satisfy all Tax-Related
Items.

 

7



--------------------------------------------------------------------------------

(a) In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the "Agent") as your Agent, and authorize the Agent, to:

 

  (i)

Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

 

  (ii)

Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

 

  (iii)

Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

 

  (iv)

Remit any remaining funds to you.

(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 10.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:

 

  (i)

requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 

  (ii)

withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits; and/or

 

  (iii)

withholding in Shares to be issued upon settlement of the Vested Units.

(c) If the amount withheld is greater than the actual Tax-Related Items, the
difference will be refunded to you as soon as practicable. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax and/or social insurance contribution
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.

10.3 You acknowledge that the authorization and instruction to the Agent set
forth in Section 10.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of

 

8



--------------------------------------------------------------------------------

the Company’s securities on the basis of material nonpublic information) (a
“10b5-1 Plan”). This 10b5-1 Plan is being adopted to permit you to sell a number
of Shares issued upon settlement of Vested Units sufficient to pay the
Tax-Related Items.

You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent’s inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 10.2(a)(i) and this 10b5-1 Plan.

 

11.

Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance restricted
stock units, or benefits in lieu of performance restricted stock units, even if
performance restricted stock units have been granted repeatedly in the past;

(c) all decisions with respect to future grants of performance restricted stock
units, if any, will be at the sole discretion of the Company;

(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship;

(e) you are voluntarily participating in the Plan;

(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;

 

9



--------------------------------------------------------------------------------

(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;

(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your employment by the
Company or the Employer (for any reason ) and, in consideration of the grant of
the Award to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company or the Employer, waive the ability,
if any, to bring any such claim and release the Company and the Employer from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, you will
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;

(l) in the event of termination of your employment, your right to vest in the
Award, if any, will terminate effective as of the date that you are no longer
actively employed; the Company’s Chief Executive Officer shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of the Award; and

(m) the Award and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take over or transfer of
liability.

 

12.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.

 

13.

Data Privacy

 

10



--------------------------------------------------------------------------------

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than France. You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

 

14.

Electronic Delivery and Participation

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

11



--------------------------------------------------------------------------------

15.

Language

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.

 

16.

General Provisions

16.1 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.

16.2 Section 409A. For purposes of U.S. taxpayers, the Units and the settlement
of the Units are intended to either be exempt from Section 409A of the Code
under the “short-term deferral” exception or comply with Section 409A of the
Code, and this Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Plan Administrator may, at any time and without your consent, modify the terms
of the Award as it determines appropriate to comply with the requirements of
Section 409A of the Code and the related U.S. Department of Treasury guidance.
The Company makes no representation or covenant to ensure that the Units,
settlement of the Units or other payment hereunder are exempt from or compliant
with Section 409A of the Code and will have no liability to you or any other
party if the settlement of the Units or other payment hereunder that is intended
to be exempt from, or compliant with, Section 409A of the Code, is not so exempt
or compliant or for any action taken by the Plan Administrator with respect
thereto.

16.3 Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.

16.4 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16.5 Notice. Any notice required or permitted hereunder shall be made in writing
and sent to the following address:

Itron, Inc.

Attn. General Counsel

2111 N. Molter Road

Liberty Lake, WA 99019

USA

 

12



--------------------------------------------------------------------------------

APPENDIX A

[INSERT 2011 PERFORMANCE GOALS]

 

13